DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both the optic fiber terminal posts and an outer waterproof jacket in Fig. 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 13 line 11 the data recorder is referred to as reference 450 whereas it has previously been referred to as reference 420.  
Appropriate correction is required.

Claim Objections
Claims 1, 6-8, 13, 15, 17, and 18 are objected to because of the following informalities:  
Claim 1 line 2 it appears that “include” should read “includes”
Claim 6 Line 17 it appears that “an apnea” should read “an apnea event”
Claim 7 Line 3 it appears that “time period” should read “time periods”
Claim 8 Line 3 it appears that “time period between two snoring event” should read “time periods between two snoring events”
Claim 13 Line 9 it appears that “an apnea” should read “an apnea event”
Claim 15 Line 3 it appears that “a” should be inserted before “time period”
Claim 15 Line 4 it appears that “a” should be inserted before “time period”
Claim 15 Line 6 it appears that “a” should be inserted before “time period”
Claim 15 Line 8 it appears that “a” should be inserted before “time period”
Claim 15 Line 10 it appears that “a” should be inserted before “time period”
Claim 17 Line 10 it appears that “an apnea” should read “an apnea event”
Claim 18 Line 3 it appears that “a” should be inserted before “time period”
Claim 18 Line 4 it appears that “a” should be inserted before “time period”
Claim 18 Line 6 it appears that “a” should be inserted before “time period”
Claim 18 Line 8 it appears that “a” should be inserted before “time period”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the recordings” in line 7, but it is not clear if this recitation is the same as, related to, or different from “measurements” of claim 1, line 6.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the recordings” in claim 1.
Claim 1 recites “whereby time periods that apnea events are impossible can be excluded according to a combination of the breathing events, and the apnea events can be detected thereafter” in lines 10-12, which is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 2-5 are rejected by virtue of their dependence from claim 1.
Claim 4 recites “one or more sensors” in line 1, but it is not clear if this recitation is the same as, related to, or different from “a first sensor” of claim 1, line 2; “a second sensor” of claim 1, line 3; and/or “a third sensor” of claim 1, line 4.  The relationship among these recitations should be made clear.
Claim 5 is rejected by virtue of its dependence from claim 4.
Claim 5 recite “the sensors” in line 3, but it is not clear which of the following recitations is being referred to by this limitation: “one or more sensors” of claim 4, line 1; “a first sensor” of claim 1, line 2; “a second sensor” of claim 1, line 3; and/or “a third sensor” of claim 1, line 4.  The relationship among these recitations should be made clear.

Claim 6 recites “measurements” in line 13, but it is not clear if this recitation is the same as, related to, or different from “measurements of the first sensor, the second sensor, and the third sensor” of claim 6, lines 6-7.  If they are the same, “measurements” in line 13 should be “the measurements”.  If they are different, their relationship should be made clear; they should be distinguished from each other; and subsequent recitations of “the  measurements” should make it clear which recitation is being referred to.
Claims 7-12 are rejected by virtue of their dependency on claim 6.
Claim 7 recites “snoring events” in line 3, but it is not clear if this recitation is the same as, related to, or different from “snoring events” of claim 6, line 14.
Claim 8 recites “two snoring event” in line 3, but it is not clear if this recitation is the same as, related to, or different from “snoring events” of claim 6, line 14.
Claim 9 recites “one conjunction spike” in line 3, but it is not clear if this recitation is the same as, related to, or different from “SPO2 conjunction spikes” of claim 6, line 15.
Claim 9 recites “a snoring event” in line 4, but it is not clear if this recitation is the same as, related to, or different from “snoring events” of claim 6, line 14.
Claim 10 recites “two conjunction spikes” in line 3, but it is not clear if this recitation is the same as, related to, or different from “SPO2 conjunction spikes” of claim 6, line 15.
Claim 11 recites “a breathing movement cessation” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “breathing movement cessations” of claim 6, line 15-16.
Claim 11 recites “a conjunction spike” in line 5, but it is not clear if this recitation is the same as, related to, or different from “SPO2 conjunction spikes” of claim 6, line 15.
Claim 15 recites “each snoring event”, “two snoring events”, “a conjunction spike”, “a snoring event”, “two conjunction spikes” in lines 3-8, but it is not clear if these recitations are the same as, related to, or different from “a snoring event”, “a snoring event”, “SPO2 conjunction spike”, “a snoring event”, and “SPO2 conjunction spike”, respectively, of claim 14, lines 2-3.
Claim 16 recites “a breathing movement cessation” and “a conjunction spike” in lines 2-4, but it is not clear if these recitations are the same as, related to, or different from “a breathing movement cessation” and “SPO2 conjunction spike”, respectively, of claim 14, lines 2-3.
Claim 18 recites “each snoring event”, “a conjunction spike”, “a snoring event”, and “two conjunction spikes” in lines 3-6, but it is not clear if these recitations are the same as, related to, or different from “snoring events” “SPO2 conjunction spikes”, snoring events”, and “SPO2 conjunction spikes”, respectively, of claim 17, lines 8-9.
Claim 19 recites “a breathing movement cessation” and “a conjunction spike” in lines 2-4, but it is not clear if these recitations are the same as, related to, or different from “breathing movement cessations” and “SPO2 conjunction spikes”, respectively, of claim 17, lines 8-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aisic US Pub. No. 2014/0350355 A1 hereinafter Aisic.
Regarding claim 6, Aisic discloses a system for detecting apnea events of a user (Paragraphs 0002-0003), comprising: 
a first sensor configured to capture snoring sound of the user (Paragraph 0069); 
a second sensor configured to capture cardiovascular parameters of 15the user (Paragraph 0069); 
a third sensor configured to capture breathing movements of the user (Paragraph 0069); 
a data recorder (Paragraph 0070) configured to record measurements of the first sensor, the second sensor and the third sensor, and synchronize the measurements (Paragraph 0138); and 
20a computer system that includes a processor and a non-transient computer-readable storage medium, wherein the storage medium stores thereon instructions that when executed cause the processor to (Paragraph 0061-0062, 0070): 
receive measurements from the data recorder (Paragraph 0070); 
{JUNZQ-20001-USPT/01164658v1}19extract one or more breathing events including snoring events, heart rate and SPO2 conjunction spikes, and breathing movement cessations from the measurements (Paragraph 0008-0018, 0070); 
exclude time periods that an apnea is impossible according to a 5combination of the breathing events; and detect the apnea events outside the excluded time periods (Paragraph 0020, 0070).  
Regarding claim 7, Aisic discloses the system of claim 6, wherein the instructions when executed further cause the processor to: 10exclude one or more time period of snoring events (Paragraph 0070). Aisic discloses that the software may analyze patterns to identify sleep disorder events and then communicate the processed patterns to the healthcare providers. Thus, only the sleep disorder events are communicated which excludes normal patient snoring events.  
Regarding claim 8, Aisic discloses the system of claim 6, wherein the instructions when executed further cause the processor to: exclude one or more time period between two snoring event that is 15less than a pre-determined length of time (Paragraph 0070, 0108).  
Regarding claim 9, Aisic discloses the system of claim 6, wherein the instructions when executed further cause the processor to: exclude one or more time periods between one conjunction spike and 20a snoring event that is less than a pre-determined length of time (Paragraphs 0070, 0080, and 0104-0108). Aisic discloses that patterns are utilized to identify sleep disorder events in paragraph 70. Paragraph 80 discloses that multiple sensor inputs can be processed with respect to each other to identify sleep disorder events. Paragraphs 104-108 discloses that the time distance between signals can be used to identify sleep disorder events. Thus, if the time distance between two events falls within the acceptable timeframe as predetermined by the pattern, they are not marked as disorder and excluded from the processed data provided to the caregiver in Paragraph 70. This reasoning is further applied to the below scenario of claims 10.
Regarding claim 10, Aisic discloses the system of claim 6, wherein the instructions when executed further cause the processor to: exclude one or more time periods between two conjunction spikes 25that is less than a pre-determined length of time (Paragraphs 0070, 0080, and 0104-0108). 
{JUNZQ-20001-USPT/01164658v1}20 Regarding claim 11, Aisic discloses the system of claim 6, wherein the instructions when executed further cause the processor to: count one apnea event outside the excluded time periods when a 5breathing movement cessation lasts greater than a pre-determined length of time before a conjunction spike appears (Paragraphs 0070, 0080, and 0104-0108). The inverse of the reasoning applied to claim 9 above applies to this limitation. If the time distance between events falls outside of the acceptable timeframe as predetermined by the pattern, they are marked as disorder and included with the processed data provided to the caregiver in Paragraph 70. While counting the event is not explicitly disclosed in Aisic, it is noted that Table 1 of Aisic utilizes events per hour as a metric. Thus, the counting must be done to gather these metrics which is sufficient to render this limitation obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 13-20 is rejected under 35 U.S.C. 103 as being unpatentable over Aisic US Pub. No. 2014/0350355 A1 hereinafter Aisic in view of Levendowski US Pub. No US 2018/0333558 hereinafter Levendowski.
Regarding claim 1, Aisic discloses a device for detecting sleep apnea events of a user (Paragraphs 0002-0003), comprising: 
a first sensor for capturing snoring sound of the user (Paragraph 0069); 
5a second sensor for capturing cardiovascular parameters of the user (Paragraph 0069); 
a third sensor for capturing breathing movements of the user (Paragraph 0069); 
a data recorder that is connected with the first sensor, the second sensor and the third sensor for recording measurements therefrom (Paragraph 0070), and 
10wherein the recordings include one or more breathing events that comprises snoring events, heart rate and SPO2 conjunction spikes, and breathing movement cessations (Paragraphs 0008-0018), 
whereby time periods that apnea events are impossible can be excluded according to a combination of the breathing events, and the apnea events can be detected thereafter (Paragraph 0070).  Aisic discloses that the software may analyze patterns to identify sleep disorder events and then communicate the processed patterns to the healthcare providers. Thus, only the sleep disorder events are communicated which excludes time periods where apnea is impossible.  
Aisic fails to disclose a clock for synchronizing the recordings. Aisic does disclose that the recordings can be synchronized to better facilitate detection of apnea events (Paragraph 0138), but does not disclose the method of synchronization.
Levendowski teaches a system for managing sleep quality of a user by collecting physiological signals and characterizing them to evaluate sleep quality (Abstract). Levendowski further discloses that the device can be configured to detect sleep disruptions such as apnea (Paragraph 0060). Thus, Levendowski falls within the same field of invention.
Levendowski discloses that the system for evaluating sleep quality may include peripheral sensors such as pulse oximeters, respiratory effort bands, and movement sensors (Paragraph 0097). In order to synchronize the readings of the peripheral sensors to that of the microphone, Levendowski utilizes a master device which transmits timestamp data to the other devices so that they can synchronize their internal clocks (Paragraph 0098). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the invention of Aisic with the timestamp synchronization utilizing an internal clock of Levendowski because synchronizing the peripheral sensors allows multiple data types to be compared with respect to each other providing a more accurate analysis and identification of sleep breathing disorder events (Aisic paragraph 0080).
Regarding claim 4, 5Aisic in view of Levendowski discloses the device of claim 1. Aisic further discloses the device wherein one or more sensors communicate with the data recorder by wireless transmission (Paragraph 0069).  
Regarding claim 13, Aisic discloses a system that expedites detecting apnea events of a user, (Paragraphs 0002-0003), comprising: 
a sensing unit that captures one or more of a snoring sound of the user (Paragraph 0069); 
5 a heart rate and (Paragraph 0069); 
a SPO2 value of the user, and (Paragraph 0069); 
a breathing movement of 20the user (Paragraph 0069);
a data recorder (Paragraph 0070), and 
connects with the sensing unit (Paragraph 0070)
wherein the data recorder records measurements from the sensing unit and synchronizes the measurements (Paragraph 0138)
a signal processing unit that extracts breathing events from the syn25chronized measurements, and excludes time periods that an apnea is impos{JUNZQ-20001-USPT/01164658v1}21sible according to the breathing events so that the detection of the apnea events is expedited (Paragraph 0070).  Aisic discloses that the software may analyze patterns to identify sleep disorder events and then communicate the processed patterns to the healthcare providers. Thus, only the sleep disorder events are communicated which excludes time periods where apnea is impossible.
Aisic fails to disclose a clock included in the data recorder for synchronizing the recordings. Aisic does disclose that the recordings can be synchronized to better facilitate detection of apnea events (Paragraph 0138), but does not disclose the method of synchronization.
Levendowski teaches a system for managing sleep quality of a user by collecting physiological signals and characterizing them to evaluate sleep quality (Abstract). Levendowski further discloses that the device can be configured to detect sleep disruptions such as apnea (Paragraph 0060). Thus, Levendowski falls within the same field of invention.
Levendowski discloses that the system for evaluating sleep quality may include peripheral sensors such as pulse oximeters, respiratory effort bands, and movement sensors (Paragraph 0097). In order to synchronize the readings of the peripheral sensors to that of the microphone Levendowski utilizes a master device which transmits timestamp data to the other devices so that they can synchronize their internal clocks (Paragraph 0098). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the invention of Aisic with the timestamp synchronization utilizing an internal clock of Levendowski because synchronizing the peripheral sensors allows multiple data types to be compared with respect to each other providing a more accurate analysis and identification of sleep breathing disorder events (Aisic paragraph 0080).20
Regarding claim 14, Aisic in view of Levendowski discloses the system of claim 13. Aisic further discloses the system wherein the breathing events includes one or more 5of a snoring event, a heart rate and SPO2 conjunction spike and a breathing movement cessation (Paragraphs 0008-0018).  
Regarding claim 15, Aisic in view of Levendowski discloses the system of claim 14. Aisic further discloses the system wherein the signal processing unit excludes one or more time periods including (Paragraphs 0070, 0080, 0104-0108): Aisic discloses that patterns are utilized to identify sleep disorder events in paragraph 70. Paragraph 80 discloses that multiple sensor inputs can be processed with respect to each other to identify sleep disorder events. Paragraphs 104-108 discloses that the time distance between signals can be used to identify sleep disorder events. Thus, if the time distance between events falls within the acceptable timeframe as predetermined by the pattern, they are not marked as disorder and excluded from the processed data provided to the caregiver in Paragraph 70. This reasoning is applied to all scenarios below.
10time period of each snoring event (Paragraphs 0070, 0080, 0104-0108), 
time period between two snoring events that is less than a predetermined length of time (Paragraphs 0070, 0080, 0104-0108); 
time period between a conjunction spike and a snoring event that is less than the predetermined length of time (Paragraphs 0070, 0080, 0104-0108), 
15time period between two conjunction spikes that is less than the pre- determined length of time (Paragraphs 0070, 0080, 0104-0108), and 
time period of the breathing movement cessation that is less than the pre-determined length of time (Paragraphs 0070, 0080, 0104-0108).  
20 Regarding claim 16, Aisic in view of Levendowski discloses the system of claim 15. Aisic further discloses the system wherein the signal processing unit counts one apnea event outside the excluded time periods when a breathing movement cessation lasts greater than the pre-determined length of time before a conjunction spike appears (Paragraphs 0070, 0080 and 0104-0108). The inverse of the reasoning above applies to this limitation. If the time distance between events falls outside of the acceptable timeframe as predetermined by the pattern, they are marked as disorder and included with the processed data provided to the caregiver in Paragraph 70. While counting the event is not explicitly disclosed in Aisic, it is noted that Table 1 of Aisic utilizes events per hour as a metric. Thus, the counting must be done to gather these metrics which is sufficient to render this limitation obvious.
25 Regarding claim 17, Aisic discloses a method executed by a computer for detecting apnea events of a user (Paragraph 0002-0003), comprising: 
{JUNZQ-20001-USPT/01164658v1}22receiving, by the computer, measurements captured from a plurality of sensors when the user is sleeping (Paragraph 0069), 
wherein the measurements include snoring sounds, cardiovascular parameters and breathing movements of the user (Paragraph 0069), 
5extracting, by the computer, a plurality of breathing events from the measurements, including snoring events, heart rate and SPO2 conjunction spikes, and breathing movement cessations (Paragraph 0008-0018); 
excluding, by the computer, time periods that an apnea is impossible according to a combination of the breathing events; 10detecting, by the computer, the apnea events outside the excluded time periods (Paragraph 0070). ).  Aisic discloses that the software may analyze patterns to identify sleep disorder events and then communicate the processed patterns to the healthcare providers. Thus, only the sleep disorder events are communicated which excludes time periods where apnea is impossible.
Aisic fails to disclose a clock for synchronizing the measurements. Aisic does disclose that the recordings can be synchronized to better facilitate detection of apnea events (Paragraph 0138), but does not disclose the method of synchronization.
Levendowski discloses that the system for evaluating sleep quality may include peripheral sensors such as pulse oximeters, respiratory effort bands, and movement sensors (Paragraph 0097). In order to synchronize the readings of the peripheral sensors to that of the microphone Levendowski utilizes a master device which transmits timestamp data to the other devices so that they can synchronize their internal clocks (Paragraph 0098). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the invention of Aisic with the timestamp synchronization utilizing an internal clock of Levendowski because synchronizing the peripheral sensors allows multiple data types to be compared with respect to each other providing a more accurate analysis and identification of sleep breathing disorder events (Aisic paragraph 0080).20
Regarding claim 18, Aisic in view of Levendowski discloses the method of claim 17. Aisic further discloses the method comprising: 
excluding, by the computer, one or more time periods including (Paragraphs 0070, 0080, 0104-0108) The disclosed reason for the rejection of claim 15 is applied to this claim as well. 
15time period of each snoring event (Paragraphs 0070, 0080, 0104-0108), 
time period between a conjunction spike and a snoring event that is less than a pre-determined length of time (Paragraphs 0070, 0080, 0104-0108), 
time period between two conjunction spikes that is less than the pre- determined length of time (Paragraphs 0070, 0080, 0104-0108), and 
20time period of the breathing movement cessation that is less than the pre-determined length of time (Paragraphs 0070, 0080, 0104-0108).  
Regarding claim 19, Aisic in view of Levendowski discloses the method of claim 17. Aisic further discloses the method comprising: counting, by the computer, one apnea event when a breathing move25ment cessation lasts greater than a pre-determined length of time before a conjunction spike appears (Paragraphs 0070, 0080 and 0104-0108). The reasoning of claim 16 applies to this limitation. If the time distance between events falls outside of the acceptable timeframe as predetermined by the pattern, they are marked as disorder and included with the processed data provided to the caregiver in Paragraph 70. 
{JUNZQ-20001-USPT/01164658v1}23 Regarding claim 20, Aisic in view of Levendowski discloses the method of claim 17. Aisic further discloses the method comprising: counting, by the computer, a number of the apnea events per hour. While counting the number of events per hour using a computer is not explicitly disclosed in Aisic, it is noted that Table 1 of Aisic utilizes events per hour as a metric. Thus, the counting must be done to gather these metrics which is sufficient to render this limitation obvious. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aisic in view of Varshneya US Pub. No. US 2003/0095263 A1 hereinafter Varshneya.
Regarding claim 12, Aisic discloses the device of claim 6. 
Aisic fails to disclose the device wherein the third sensor further comprising: an optic fiber; an upper frame that is stiff; and a lower frame that is stiff and includes protrusions for holding the optic fiber therebetween, {JUNZQ-20001-USPT/01164658v1}18wherein the optic fiber meanders between the upper frame and the lower frame, so that the optic fiber generates light loss corresponding to the breathing movements of the user lying on the upper frame.
Varshneya teaches a fiber optic monitor that monitors patient vital signs such as respiration, and heart rate. The fiber optic monitor functions using time-varying optical intensity resulting from the interference of optical signals. The interference is indicative of patient vital functions which can be recorded and used in the detection of apnea and other health conditions (Abstract). Thus, Varshneya falls within the same field of endeavor.
Varshneya teaches a device comprising: 
an optic fiber (Paragraphs 0114-0115); 
an upper frame that is stiff (Paragraphs 0114-0115; It is noted that the term “stiff” is relative, thus any material utilized in the upper frame is capable of satisfying this requirement. In this case, the “soft but durable plastic casing” acts as an upper frame.); and 
a lower frame that is stiff and includes protrusions for holding the optic fiber therebetween (Paragraphs 0114-0115; it is noted that the term “protrusion” does not require any particular structure other than the extension of some material away from the plane at which the most of the material lays. In this case, the “optical fiber stitched on a fabric substrate” satisfies the requirement as the additional stiches holding the fiber onto the substrate act as protrusions.),
 {JUNZQ-20001-USPT/01164658v1}18wherein the optic fiber meanders between the upper frame and the lower frame, so that the optic fiber generates light loss corresponding to the breathing movements of the user lying on the upper frame. (Paragraphs 0079, 0114-0116).  
It would have been obvious to one of ordinary skill in the art to combine the invention of Aisic in view of Levendowski with the fiber optic mat of Varshneya because it is a simple substitution of one known element for another to obtain predictable results. Both the accelerometer and the optic mat are capable of recording patient respiration rate so swapping one component for the other yields predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aisic in view of Levendowski further in view of Stamatopoulos US Pub. No. US 2019/0192047 A1 hereinafter Stamatopoulos.
Regarding claim 2, Aisic in view of Levendowski discloses the device of claim 1, wherein the first sensor includes at least one microphone, and the second sensor include a pulse oximeter (Aisic Paragraph 0069).
 Aisic in view of Levendowski fails to disclose a low-pass filter that connects with the at least one microphone.
Stamatopoulos teaches a method for analyzing respiratory audio signals from a subject using a microphone (Abstract). Stamatopoulos further teaches that the recordings can be utilized to perform breath pattern analysis which is useful for the detection of apnea (Paragraph 0111-0112). Thus, Stamatopoulos falls within the same field of endeavor.
 Stamatopoulos teaches filtering an audio signal through a low-pass filter to attenuate the inhalation portion while leaving the exhalation recordings mostly unaffected (Paragraph 0115). This is useful when classifying the breathing sounds. The breathing sounds are timestamped so that the records show the duration of the different phases (Paragraphs 0115-0116).
It would have been obvious to one of ordinary skill in the art to combine the invention of Aisic in view of Levendowski with the low-pass filter from Stamatopoulos because utilizing the low pass filter allows the applicant to attenuate inhalation sounds which is useful when identifying the various phases of the breathing cycle (Stamatopoulos Paragraph 0116). This allows the applicant to more easily recognize an abnormal duration of a phase within the cycle which may be indicative of apnea.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aisic in view of Levendowski further in view of Varshneya US Pub. No. US 2003/0095263 A1 hereinafter Varshneya.
Regarding claim 3, Aisic in view of Levendowski discloses the device of claim 1. 
Aisic in view of Levendowski fails to disclose the device wherein the third sensor further comprising: an optic fiber; an upper frame that is stiff; and a lower frame that is stiff and includes protrusions for holding the optic fiber therebetween, {JUNZQ-20001-USPT/01164658v1}18wherein the optic fiber is sandwiched between the upper frame and the lower frame, so that the optic fiber generates light loss corresponding to the breathing movements of the user when the user is lying on the upper frame.  
Varshneya teaches a fiber optic monitor that monitors patient vital signs such as respiration, and heart rate. The fiber optic monitor functions using time-varying optical intensity resulting from the interference of optical signals. The interference is indicative of patient vital functions which can be recorded and used in the detection of apnea and other health conditions (Abstract). Thus, Varshneya falls within the same field of endeavor.
Varshneya teaches a device comprising: 
an optic fiber (Paragraphs 0114-0115); 
an upper frame that is stiff (Paragraphs 0114-0115 It is noted that the term “stiff” is relative, thus any material utilized in the upper frame is capable of satisfying this requirement. In this case the “soft but durable plastic casing” acts as an upper frame.); and 
a lower frame that is stiff and includes protrusions for holding the optic fiber therebetween (Paragraphs 0114-0115 it is noted that the term “protrusion” does not require any particular structure other than the extension of some material away from the plane at which the most of the material lays. In this case, the “optical fiber stitched on a fabric substrate” satisfies the requirement as the additional stiches holding the fiber onto the substrate act as protrusions.),
 {JUNZQ-20001-USPT/01164658v1}18wherein the optic fiber is sandwiched between the upper frame and the lower frame, so that the optic fiber generates light loss corresponding to the breathing movements of the user when the user is lying on the upper frame (Paragraphs 0079, 0114-0115).  
It would have been obvious to one of ordinary skill in the art to combine the invention of Aisic in view of Levendowski with the fiber optic mat of Varshneya because it is a simple substitution of one known element for another to obtain predictable results. Both the accelerometer and the optic mat are capable of recording patient respiration rate so swapping one component for the other yields predictable results.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aisic in view of Levendowski further in view of Samsung European Pub. No. EP 2859839 A1 hereinafter Samsung.
Regarding claim 5, Aisic in view of Levendowski discloses the device of claim 4. 
Aisic in view of Levendowski fails to disclose the device further comprising: a sleeve that covers the sensors and the data recorder, wherein the 10sleeve is made of a radiofrequency (RF) absorbent material.  
Samsung discloses a wearable body sensor with a method of transmitting a biosignal. The sensor includes a radiofrequency (RF) communication circuit to communicate with other devices (Abstract). The sensor can be utilized to collect a variety of information from the patient such as heart rate or vital signs (page 2 Col 2 Lines 19-22). Thus, the device is reasonably pertinent to the problem faced by the inventor as body sensors are utilized by the inventor. 
Samsung teaches that the sensor can communicate through RF transmission to send data to other devices. Samsung further teaches that the efficiency of the RF signal transmission can be increased by preventing the signal from being absorbed by the body (Page 4 Col 6 Lines 49-60). By increasing the efficiency of the RF broadcast, it is possible to use less energy and achieve the same result.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the invention of Aisic in view of Levendowski with the RF reflective or absorbent material of Samsung because preventing the RF signals from being absorbed into the body can increase antennae efficiency (Samsung Page 4 Col 6 Lines 49-60) and reduce signal loss during transmission of information between sensor and data recorder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday – Friday from 10:00AM – 4:00PM at (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791